Order, Supreme Court, New York County (Joan A. Madden, J.), entered January 8, 2004, which, to the extent appealed from as limited by the briefs, granted plaintiffs’ motion for partial summary judgment on their Labor Law § 240 claim and denied defendants’ cross motion for partial summary judgment dismissing said claim, unanimously affirmed, without costs.
The plaintiff construction worker’s deposition testimony that he was injured at the work site when a wooden scaffolding plank struck him on the head was prima facie evidence of a violation of section 240 (1), shifting the burden to the owner/manager defendants to raise a factual issue on liability (see Aragon v 233 W. 21st St., 201 AD2d 353, 354 [1994]). Defendants failed to rebut adequately plaintiffs’ showing. Concur—Andrias, J.P., Saxe, Sweeny and Catterson, JJ.